Exhibit 10.30

TRUST AGREEMENT NO. 8

This Trust Agreement (“Trust Agreement No. 8”) made this 9th day of April, 1991
by and between Cleveland-Cliffs Inc, an Ohio corporation (“Cleveland-Cliffs”),
and Ameritrust Company National Association, a national banking association (the
“Trustee”);

WITNESSETH:

WHEREAS, certain benefits are or may become payable under the provisions of the
Amended and Restated Cleveland-Cliffs Inc Retirement Plan for Non-Employee
Directors, effective June 1, 1984 and amended and restated effective January 1,
1988, as the same may hereafter be supplemented, amended or restated, or any
successor thereto (the “Plan”), a current copy of which is attached hereto as
Exhibit B and incorporated herein by reference, to the non-employee Directors
listed (from time to time as provided in Section 9(c) hereof) on Exhibit A
hereto (“Directors”);

WHEREAS, the Plan provides for the payment, following retirement from the Board
of Directors of Cleveland-Cliffs Inc (the “Board”), of an annual retainer to all
non-employee Directors with five years of active service or with less than five
years of active service in the event of a “Change of Control” (as defined
herein);



--------------------------------------------------------------------------------

WHEREAS Cleveland-Cliffs wishes specifically to assure the payment to the
Directors of amounts due under the Plan (the amounts so payable being
collectively referred to herein as the “Benefits”);

WHEREAS, subject to Section 9 hereof, the amounts and timing of Benefits to
which each Director is presently or may become entitled are as provided in the
Plan;

WHEREAS, Cleveland-Cliffs wishes to establish a trust (the “Trust”) and to
transfer to the Trust assets which shall be held therein subject to the claims
of the creditors of Cleveland-Cliffs to the extent set forth in Section 3 hereof
until paid in full to all Directors as Benefits in such manner and at such times
as specified herein unless Cleveland-Cliffs is Insolvent (as defined herein) at
the time that such Benefits become payable; and

WHEREAS, Cleveland-Cliffs shall be considered “Insolvent” for purposes of this
Trust Agreement at such time as Cleveland-Cliffs (i) is subject to a pending
voluntary or involuntary proceeding as a debtor under the United States
Bankruptcy Code, as heretofore or hereafter amended, or (ii) is unable to pay
its debts as they mature.

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

1. Trust Fund: (a) Subject to the claims of its creditors to the extent set
forth in Section 3 hereof, Cleveland-Cliffs hereby deposits with the Trustee in
trust Ten

 

2



--------------------------------------------------------------------------------

Dollars ($10.00) which shall become the principal of this Trust, to be held,
administered and disposed of by the Trustee as herein provided, but no payments
of all or any portion of the principal of the Trust or earnings thereon shall be
made to Cleveland-Cliffs or any other person or entity on behalf of
Cleveland-Cliffs except as herein expressly provided. The Trust hereby
established shall be irrevocable.

(b) Cleveland-Cliffs shall notify the Trustee promptly in the event that a
“Change of Control,” (as defined herein) has occurred. The terr “Change of
Control” shall mean the occurrence of any of the following events:

(i) a tender offer shall be made and consummated for the ownership of 30% or
more of the outstanding voting securities of Cleveland-Cliffs;

(ii) Cleveland-Cliffs shall be merged or consolidated with another corporation
and as a result of such merger or consolidation less than 70% of the outstanding
voting securities of the surviving or resulting corporation shall be owned in
the aggregate by the former shareholders of Cleveland-Cliffs, other than
affiliates (within the meaning of the Securities Exchange Act of 1934) of any
party to such merger or consolidation, as the same shall have existed
immediately prior to such merger or consolidation;

(iii) Cleveland-Cliffs shall sell substantially all of its assets to another
corporation which is not a wholly owned subsidiary;

 

3



--------------------------------------------------------------------------------

(iv) a person, within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as
in effect on the date hereof) of the Securities Exchange Act of 1934, shall
acquire 30% or more of the outstanding voting securities of Cleveland-Cliffs
(whether directly, indirectly, beneficially or of record), or

(v) during any period of two consecutive years, individuals who at the beginning
of any such period constitute the Board of Directors of Cleveland-Cliffs cease
for any reason to constitute at least a majority thereof, unless the election,
or the nomination for election by the shareholders of Cleveland-Cliffs, of each
Director first elected during any such period was approved by a vote of at least
two-thirds of the Directors of Cleveland-Cliffs then still in office who are
Directors of Cleveland-Cliffs on the date at the beginning of any such period.

For purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of Rule
13d-3(d)(1)(i) (as in effect on the date hereof) pursuant to the Securities
Exchange Act of 1934.

(c) Any payments by the Trustee pursuant to this Agreement shall, to the extent
thereof, discharge the obligation of Cleveland-Cliffs to pay benefits under the
Plan, it being the intent of Cleveland-Cliffs that assets in the Trust
established hereby be held as security for the obligation of Cleveland-Cliffs to
pay benefits under the Plan.

 

4



--------------------------------------------------------------------------------

(d) The principal of the Trust and any earnings thereon shall be held in trust
separate and apart from other funds of Cleveland-Cliffs exclusively for the uses
and purposes herein set forth. No Director shall have any preferred claim on, or
any beneficial ownership interest in, any assets of the Trust prior to the time
that such assets are paid to a Trust Beneficiary as Benefits as provided herein.

(e) The Company may at any time or from time to time make additional deposits of
cash or other property in the Trust to augment the principal to be held,
administered and disposed of by the Trustee as herein provided, but no payments
of all or any portion of the principal of the Trust or earnings thereon shall be
made to Cleveland-Cliffs or any other person or entity on behalf of
Cleveland-Cliffs except as herein expressly provided.

(f) The Trust is intended to be a grantor trust, within the meaning of section
671 of the Internal Revenue Code of 1986, as amended (the “Code”), or any
successor provision thereto, and shall be construed accordingly. The Trust is
not designed to qualify under Section 401(a) of the Code or to be subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Trust established under this Trust Agreement No. 8 does not fund
and is not intended to fund the Plan or any other employee benefit plan or
program of Cleveland-Cliffs. Such Trust is and is intended to be a depository
arrangement with the Trustee for the setting aside of cash and other assets of
Cleveland-Cliffs as

 

5



--------------------------------------------------------------------------------

and when it so determines in its sole discretion for the meeting of part or all
of its future obligations with respect to Benefits to some or all of the Trust
Beneficiaries under the Plan.

2. Payments to Trust Beneficiaries. (a) Provided that the Trustee has not
actually received notice as provided in Section 3 hereof that Cleveland-Cliffs
is Insolvent, the Trustee shall make payments of Benefits to each Director from
the assets of the Trust in accordance with the terms of the Plan and subject to
Section 9 hereof. The Trustee shall make provision for withholding of any
federal, state, or local taxes that may be required to be withheld by the
Trustee in connection with the payment of any Benefits hereunder.

(b) If the balance of a Director’s separate account maintained pursuant to
Section 7(b) hereof is not sufficient to provide for full payment of Benefits to
which such Director is entitled as provided herein, Cleveland-Cliffs shall make
the balance of each such payment as provided in the Plan. No payment from the
Trust assets to a Director shall exceed the balance of such separate account.

3. The Trustee’s Responsibility Regarding Payments to a Trust Beneficiary When
Cleveland-Cliffs is Insolvent: (a) At all times during the continuance of this
Trust, the principal and income of the Trust shall be subject to claims of
creditors of Cleveland-Cliffs. The Board and the Chief Executive Officer (“CEO”)
of Cleveland-Cliffs shall have the duty to inform the Trustee if either the
Board or the CEO believes that Cleveland-Cliffs is Insolvent. If the Trustee

 

6



--------------------------------------------------------------------------------

receives a notice from the Board, the CEO, or a creditor of Cleveland-Cliffs
alleging that Cleveland-Cliffs is Insolvent, then unless the Trustee
independently determines that Cleveland-Cliffs is not Insolvent, the Trustee
shall (i) discontinue payments to any Director, (ii) hold the Trust assets for
the benefit of the general creditors of Cleveland-Cliffs, and (iii) promptly
seek the determination of a court of competent jurisdiction regarding the
Insolvency of Cleveland-Cliffs. The Trustee shall deliver any undistributed
principal and income in the Trust to the extent necessary to satisfy the claims
of the creditors of Cleveland-Cliffs as a court of competent jurisdiction may
direct. Such payments of principal and income shall be borne by the separate
accounts of the Directors in proportion to the balances on the date of such
court order of their respective accounts maintained pursuant to Section 7(b)
hereof; and provided further, that for this purpose the Threshold Percentage
shall be equal to 100%. If payments to any Director have discontinued pursuant
to this Section 3(a), the Trustee shall resume payments to such Director only
after receipt of an order of a court of competent jurisdiction. The Trustee
shall have no duty to inquire as to whether Cleveland-Cliffs is Insolvent and
may rely on information concerning the Insolvency of Cleveland-Cliffs which has
been furnished to the Trustee by any person. Nothing in this Trust Agreement
shall in any way diminish any rights of any Director to pursue his rights as a
general creditor of Cleveland-Cliffs with respect to Benefits or otherwise, and
the rights of each Director under the

 

7



--------------------------------------------------------------------------------

Plan shall in no way be affected or diminished by any provision of this Trust
Agreement or action taken pursuant to this Trust Agreement except that any
payment actually received by any Director hereunder shall reduce
dollar-per-dollar amounts otherwise due to such Director pursuant to the Plan.

(b) If the Trustee discontinues payments of Benefits from the Trust pursuant to
Section 3(a) hereof, the Trustee shall, to the extent it has liquid assets,
place cash equal to the discontinued payments (to the extent not paid to
creditors pursuant to Section 3(a) and not paid to the Trustee pursuant to
Section 10 hereof) in such interest-bearing deposit accounts or certificates of
deposit (including any such accounts or certificates issued or offered by the
Trustee or any successor corporation but excluding obligations of
Cleveland-Cliffs) as determined by the Trustee in its sole discretion. If the
Trustee subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments which would
have been made to the Directors in accordance with this Trust Agreement during
the period of such discontinuance, less the aggregate amount of payments made to
any Director by Cleveland-Cliffs pursuant to the Plan during any such period of
discontinuance, together with interest on the net amount delayed determined at a
rate equal to the rate paid on the accounts or deposits selected by the Trustee;
provided, however, that no such payment shall exceed the balance of the
respective Director’s account as provided in Section 7(b) hereof.

 

8



--------------------------------------------------------------------------------

4. Payments to Cleveland-Cliffs: Except to the extent expressly contemplated by
this Section 4, Cleveland-Cliffs shall have no right or power to direct the
Trustee to return any of the Trust assets to Cleveland-Cliffs before all
payments of Benefits have been made to all Directors as herein provided. From
time to time, if and when requested by Cleveland-Cliffs to do so and/or in order
to comply with Section 7(b) hereof, the Trustee shall engage the services of
Hewitt Associates or such other independent actuary as may be mutually
satisfactory to Cleveland-Cliffs and to the Trustee to determine the maximum
actuarial present values of the future Benefits that could become payable under
the Plan and the Agreements with respect to each Director. The Trustee shall
determine the fair market values of the Trust assets allocated to the account of
each Director pursuant to Section 7(b) hereof. Cleveland-Cliffs shall pay the
fees of such independent actuary and of any appraiser engaged by the Trustee to
value any property held in the Trust. The independent actuary shall make its
calculations based upon the assumptions that (i) the Annual Retainer payable to
each active Director shall increase by ten percent per year, and (ii) each
Director shall retire from the Board at age 70. In addition, the independent
actuary shall use the 1983 Group Annuity Mortality Table, an interest rate of
8%, Gross National Product Price Deflator increases of 4%, or such other
assumptions as are recommended by such actuary and approved by Cleveland-Cliffs
and, after the date of a Change of Control, a majority of the Directors (subject
to the provisions of

 

9



--------------------------------------------------------------------------------

Sections 11(b) hereof). For purposes of this Trust Agreement, (A) the “Fully
Funded” amount with respect to the account of a Director maintained pursuant to
Section 7(b) hereof shall be equal to the “Threshold Percentage,” as defined
below, multiplied by the maximum actuarial present value of the future Benefits
that could become payable under the Plan with respect to the Director, and
(B) the “Account Excess” with respect to such account shall be equal to the
excess, if any, of the fair market value of the assets held in the Trust
allocated to a Director’s account over the respective Fully Funded amount.
Unless otherwise provided, prior to a Change of Control the Threshold Percentage
shall be equal to 110%, and following a Change of Control the Threshold
Percentage shall be equal to 140%. The Trustee shall allocate any Account Excess
in accordance with Section 7(b) hereof. Thereafter, upon the request of
Cleveland-Cliffs, the Trustee shall pay to Cleveland-Cliffs the excess, if any,
of the aggregate account balances over the aggregate Fully Funded amounts
computed upon the basis of a Threshold Percentage equal to 140%.

5. Investment of Principal: (a) The Trustee shall invest and reinvest the
principal of the Trust including any income accumulated and added to principal,
as directed by the Compensation Committee of the Board (which direction may
include investment in Common Shares of Cleveland-Cliffs). In the absence of any
such direction, the Trustee shall have sole power to invest the assets of the
Trust (including investment in common shares of Cleveland-Cliffs). The Trustee
shall act at

 

10



--------------------------------------------------------------------------------

all times, however, with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent corporate trustee, acting in a like
capacity and familiar with such matters, would use in the conduct of an
enterprise of a like character and with like aims. The investment objective of
the Trustee shall be to preserve the principal of the Trust while obtaining a
reasonable total rate of return, measurement of which shall include market
appreciation or depreciation plus receipt of interest and dividends. The Trustee
shall not be required to invest nominal amounts. The Trustee shall be mindful,
in the course of its management of the Trust, of the liquidity demands on the
Trust and any actuarial assumptions that may be communicated to it from time to
time in accordance with the provisions of this Trust Agreement No. 8.

(b) In addition to authority given to the Trustee under Section 8 hereof, the
Trustee is empowered with respect to the assets of the Trust:

(i) To invest and reinvest all or any part of the Trust assets, in each and
every kind of property, whether real, personal or mixed, tangible or intangible,
whether income or non-income producing, whether secured or unsecured, and
wherever situated, including, but not limited to, real estate, shares of common
and preferred stock, mortgages and bonds, leases (with or without option to
purchase), notes, debentures, equipment or collateral trust certificates, and
other corporate, individual or government securities or obligations, time
deposits (including savings

 

11



--------------------------------------------------------------------------------

deposit and certificates of deposit in the Trustee or its affiliates if such
deposits bear a reasonable rate of interest), common or collective funds or
trusts, and mutual funds or investment companies, including affiliated
investment companies and 12 B-1 funds. Cleveland-Cliffs acknowledges and agrees
that the Trustee may receive fees as a participating depository institution for
services relating to the investment of funds in an eligible mutual fund.

(ii) At such time or times, and upon such terms and conditions as the Trustee
shall deem advisable, to sell, convert, redeem, exchange, grant options for the
purchase or exchange of, or otherwise dispose of, any property held hereunder,
at public or private sale, for cash or upon credit, with or without security,
without obligation on the part of any person dealing with the Trustee to see to
the application of the proceeds of or to inquire into the validity, expediency,
or propriety of any such disposal;

(iii) To manage, operate, repair, partition, and improve and mortgage or lease
(with or without an option to purchase) for any length of time any property held
in the Trust; to renew or extend any mortgage or lease, upon such terms as the
Trustee may deem expedient; to agree to reduction of the rate of interest on any
mortgage; to agree to any modification in the terms of any lease or mortgage or
of any guarantee pertaining to either of them; to exercise and enforce any right
of foreclosure; to bid on property in foreclosure; to take a deed in lieu of
foreclosure with or

 

12



--------------------------------------------------------------------------------

without paying consideration therefor and in connection therewith to release the
obligation on the bond secured by the mortgage; and to exercise and enforce in
any action, suit, or proceeding at law or in equity any rights, covenants,
conditions or remedies with respect to any lease or mortgage or to any guarantee
pertaining to either of them or to waive any default in the performance thereof;

(iv) To join in or oppose any reorganization, recapitalization, consolidation,
merger or liquidation, or any plan therefor, or any lease (with or without an
option to purchase), mortgage or sale of the property of any organization the
securities of which are held in the Trust; to pay from the Trust any
assessments, charges or compensation specified in any plan of reorganization,
recapitalization, consolidation, merger or liquidation; to deposit any property
allotted to the Trust in any reorganization, recapitalization, consolidation,
merger or liquidation; to deposit any property with any committee or depository;
and to retain any property allotted to the Trust in any reorganization,
recapitalization, consolidation, merger or liquidation;

(v) To compromise, settle, or arbitrate any claim, debt or obligation of or
against the Trust; to enforce or abstain from enforcing any right, claim, debt,
or obligation; and to abandon any property determined by it to be worthless;

 

13



--------------------------------------------------------------------------------

(vi) To make, execute and deliver, as Trustee, any deeds, conveyances, leases
(with or without option to purchase), mortgages, options, contracts, waivers or
other instruments that the Trustee shall deem necessary or desirable in the
exercise of its powers under this Agreement; and

(vii) To pay out of the assets of the Trust all taxes imposed or levied with
respect to the Trust and in its discretion may contest the validity or amount of
any tax, assessment, penalty, claim, or demand respecting the Trust and may
institute, maintain, or defend against any related action or proceeding either
at law or in equity (and in such regard, the Trustee shall be indemnified in
accordance with Section 8(d) hereof).

6. Income of the Trust: Except as provided in Section 3 hereof, during the
continuance of this Trust all net income of the Trust shall be allocated not
less frequently than monthly among the Directors’ separate accounts in
accordance with Section 7(b) hereof.

7. Accounting by Trustee: (a) The Trustee shall maintain books, records and
accounts as may be necessary for the proper administration of Trust assets,
including such specific records as shall be agreed upon in writing by
Cleveland-Cliffs and the Trustee, and shall render to Clevleand-Cliffs within 60
days following the close of each calendar year following the date of this Trust
until the termination of this Trust or the removal or resignation of the Trustee
and within 60 days after

 

14



--------------------------------------------------------------------------------

the date of such termination, removal or resignation) an accounting with respect
to the Trust assets as of the end of the then most recent calendar year (and as
of the date of such termination, removal or resignation, as the case may be).
The Trustee shall furnish to Cleveland-Cliffs on a quarterly basis (or as
Cleveland-Cliffs shall direct from time to time) and in a timely manner such
information regarding the Trust as Cleveland-Cliffs shall require for purposes
of preparing its statements of financial condition. The Trustee shall at all
times maintain separate bookkeeping accounts for each Director as prescribed by
Section 7(b) hereof, and, upon the written request of a Director, shall provide
to him an annual statement of his account. Upon the written request of
Cleveland-Cliffs or, on or after the date of Change of Control, a Director, the
Trustee shall deliver to such Director or Cleveland-Cliffs, as the case may be,
a written report setting forth the amount held in the Trust and a record of the
deposits made with respect thereto by Cleveland-Cliffs. Unless Cleveland-Cliffs
or any Director shall have filed with the Trustee written exception or objection
to any such statement and account within 90 days after receipt thereof,
Cleveland-Cliffs and the Directors shall be deemed to have approved such
statement and account, and in such case, the Trustee shall be forever released
and discharged with respect to all matters and things reported in such statement
and account as though it had been settled by a degree of a court of competent
jurisdiction in an action or proceeding to which Cleveland-Cliffs and the
Directors were parties.

 

15



--------------------------------------------------------------------------------

(b) The Trustee shall maintain a separate account for each Director. The Trustee
shall credit or debit each Director’s account as appropriate to reflect such
Director’s allocable portion of the Trust assets, as such Trust assets may be
adjusted from time to time pursuant to the terms of this Trust Agreement No. 8.
Except as provided in this Section 7(b), all allocations shall be made in
proportion to the balances of the separate accounts of the Directors. Prior to
the date of a Change of Control, all deposits of principal pursuant to
Section 1(a) and 1(e) hereof shall be allocated as directed by Cleveland-Cliffs.
On or after such date deposits of principal shall be allocated as an Account
Excess in accordance with this Section 7(b). Income, expense, gain or loss on
assets allocated to the separate accounts of the Directors shall be allocated
separately to such accounts by the Trustee in proportion to the balances of the
separate accounts of the Directors. Prior to the date of a Change of Control, at
the request of Cleveland-Cliffs the Trustee shall determine the amount of all
Account Excesses. On or after the date of a Change of Control, the Trustee shall
determine annually the amount of all Account Excesses. The Trustee shall
allocate the aggregate amount of the Account Excesses to any accounts that are
not Fully Funded, as defined in Section 4 hereof, in proportion to the
differences between the respective Fully Funded amount and account balance,
insofar as possible until all accounts are Fully Funded. Any remaining aggregate
Account Excess shall be allocated to all the accounts in proportion to the
respective Fully Funded amounts.

(c) Nothing in this Section 7 shall preclude the commingling of Trust assets for
investment.

 

16



--------------------------------------------------------------------------------

8. Responsibility of Trustee: (a) The Trustee shall act with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
corporate trustee, acting in a like capacity and familiar with such matters,
would use in the conduct of an enterprise of a like character and with like
aims; provided, however, that the Trustee shall incur no liability to any person
for any action taken pursuant to a direction, request or approval, contemplated
by and complying with the terms of this Trust Agreement No. 8, given in writing
by Cleveland-Cliffs, by the Compensation Committee or by a Director applicable
to his or her beneficial interest herein; and provided, further, that the
Trustee shall have no duty to seek additional deposits of principal from
Cleveland-Cliffs for additional amounts accrued under the Plan, and the Trustee
shall not be responsible for the adequacy of this Trust.

(b) The Trustee may vote any stock or other securities and exercise any right
appurtenant to any stock, other securities or other property held hereunder,
either in person or by general or limited proxy, power of attorney or other
instrument.

(c) The Trustee may hold securities in bearer form and may register securities
and other property held in the trust fund in its own name or in the name of a
nominee, combine certificates representing securities with certificates of the
same issue held by the Trustee in other fiduciary capacities, and deposit, or
arrange for deposit of property with any depository; provided that the books and
records of the Trustee shall at all times show that all such securities are part
of the trust fund.

 

17



--------------------------------------------------------------------------------

(d) If the Trustee shall undertake or defend any litigation arising in
connection with this Trust Agreement No. 8, it shall be indemnified by
Cleveland-Cliffs against its costs, expenses and liabilities (including without
limitation attorneys’ fees and expenses) relating thereto.

(e) The Trustee may consult with legal counsel, independent accountants and
actuaries (who may be counsel, independent accountants or actuaries for
Cleveland-Cliffs) with respect to any of its duties or obligations hereunder,
and shall be fully protected in acting or refraining from acting in accordance
with the advice of such counsel, independent accountants and actuaries.

(f) The Trustee may rely and shall be protected in acting or refraining from
acting within the authority granted by the terms of this Trust Agreement No. 8
upon any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties.

(g) The Trustee may hire agents, accountants, actuaries, and financial
consultants, who may be agents, accountants, actuaries, or financial
consultants, as the case may be, for Cleveland-Cliffs, and shall not be
answerable for the conduct of same if appointed with due care.

(h) The Trustee is empowered to take all actions necessary or advisable in order
to collect any benefits or payments of which the Trustee is the designated
beneficiary.

 

18



--------------------------------------------------------------------------------

(i) The Trustee shall have, without exclusion, all powers conferred on trustees
by applicable law unless expressly provided otherwise herein.

9. Amendments, Etc. to Plan; Cooperation of Cleveland-Cliffs:

(a) Cleveland-Cliffs has previously furnished the Trustee a complete and correct
copy of the Plan, and Cleveland-Cliffs shall, and any Director may, promptly
furnish the Trustee true and correct copies of any amendment, restatement or
successor thereto, whereupon such amendment, restatement or successor shall be
incorporated herein by reference, provided that such amendment, restatement or
successor shall not affect the Trustee’s duties and responsibilities hereunder
without the consent of the Trustee.

(b) Cleveland-Cliffs shall provide the Trustee with all information requested by
the Trustee for purposes of determining payments to the Directors or withholding
of taxes as provided in Section 2. Upon the failure of Cleveland-Cliffs or any
Director to provide any such information, the Trustee shall, to the extent
necessary in the sole judgment of the Trustee, (i) compute the amount payable
hereunder to any Director; and (ii) notify Cleveland-Cliffs and the Director in
writing of its computations. Thereafter this Trust Agreement No. 8 shall be
construed as to the Trustee’s duties and obligations hereunder in accordance
with such Trustee determinations without further action; provided, however, that
no such determinations shall in any way diminish the rights of any Director
hereunder or under

 

19



--------------------------------------------------------------------------------

the Plan; and provided, further, that no such determinations shall be deemed to
modify this Trust Agreement No. 8 or the Plan. Nothing in this Trust Agreement
No. 8 shall restrict Cleveland-Cliffs’ right to amend, modify or terminate the
Plan.

(c) At such times as may in the judgment of Cleveland-Cliffs be appropriate,
Cleveland-Cliffs shall furnish to the Trustee any amendment to Exhibit A for the
purpose of the addition of Directors to Exhibit A (or the deletion of Directors
from Exhibit A who have no Benefits currently due or payable in the future) to
Exhibit A; provided, however, that no such amendment shall be made after the
date of a Change of Control.

10. Compensation and Expenses of Trustee: The Trustee shall be entitled to
receive such reasonable compensation for its services as shall be agreed to upon
by Cleveland-Cliffs and the Trustee. The Trustee shall also be entitled to
reimbursement of its reasonable expenses incurred with respect to the
administration of the Trust including fees and expenses incurred pursuant to
Sections 8(d), 8(e) and 8(g) and liabilities to creditors pursuant to court
direction as provided in Section 3(a) hereof. Such compensation and expenses
shall in all events be payable either directly by Cleveland-Cliffs or, in the
event that Cleveland-Cliffs shall refuse, from the assets of the Trust and
charged pro rata in proportion to each separate account balance. The Trust shall
have a claim against Cleveland-Cliffs for any such compensation or expenses so
paid.

 

20



--------------------------------------------------------------------------------

11. Replacement of the Trustee: (a) Prior to the date of a Change of Control,
the Trustee may be removed by Cleveland-Cliffs. On or after the date of a Change
of Control, the Trustee may be removed at any time by agreement of
Cleveland-Cliffs and a majority of the Directors. The Trustee may resign after
providing not less than 90 days’ notice to Cleveland-Cliffs and to the
Directors. In case of removal or resignation, a new trustee, which shall be
independent and not subject to control of either Cleveland-Cliffs or the
Directors, shall be appointed as shall be agreed by Cleveland-Cliffs and a
majority of the Directors. No such removal or resignation shall become effective
until the acceptance of the trust by a successor trustee designated in
accordance with this Section 11. If the Trustee should resign, and within 45
days of the notice of such resignation Cleveland-Cliffs and the Directors shall
not have notified the Trustee of an agreement as to a replacement trustee, the
Trustee shall appoint a successor trustee, which shall be a bank or trust
company, wherever located, having a capital and surplus of at least $500,000,000
in the aggregate.

(b) For purposes of the removal or appointment of a Trustee under this
Section 11, a Director shall not participate if all payments of Benefits then
currently due or payable in the future have been made to such Director.

12. Amendment or Termination: (a) This Trust Agreement No. 8 may be amended by
Cleveland-Cliffs and the Trustee without the consent of any Director provided
the amendment does not adversely affect any Director. This Trust Agreement No. 8
may also be amended at any time and to any extent by a written instrument
executed by the Trustee,

 

21



--------------------------------------------------------------------------------

Cleveland-Cliffs and a majority of the Directors, except to alter Section 12(b),
and except that amendments to Exhibit A contemplated by Section 9(b) hereof
shall be made as therein provided.

(b) The Trust shall terminate on the date on which the Trust no longer contains
any assets, or, if earlier, the date on which each Director is entitled to no
further payments hereunder.

(c) Upon termination of the Trust as provided in Section 12(b) hereof, any
assets remaining in the Trust shall be returned to Cleveland-Cliffs.

13. Special Distribution: (a) It is intended that (i) the creation of, and
transfer of assets to, the Trust will not cause the Plan to be other than
“unfunded” for purposes of title I of the Employee Retirement Income Security
Act of 1974, as amended, or any successor provision thereto (“ERISA”); (ii)
transfers of assets to the Trust will not be transfers of property for purposes
of section 83 or the Code, or any successor provision thereto, nor will such
transfers cause a currently taxable benefit to be realized by a Director
pursuant to the “economic benefit” doctrine; and (iii) pursuant to section 451
of the Code, or any successor provision thereto, amounts will be includable as
compensation in the gross income of a Director in the taxable year or years in
which such amounts are actually distributed or made available to such Director
by the Trustee.

(b) Notwithstanding anything to the contrary contained in this Trust Agreement
No. 8, in the event it is determined by

 

22



--------------------------------------------------------------------------------

a final decision of the Internal Revenue Service, or, if an appeal is taken
therefrom, by a court of competent jurisdiction that (i) by reason of the
creation of, and a transfer of assets to, the Trust, the Trust is considered
“funded” for purposes of title I of ERISA; or (ii) a transfer of assets to the
Trust is considered a transfer of property for purposes of section 83 of the
Code or any successor provision thereto; or (iii) a transfer of assets to the
Trust causes a Director to realize income pursuant to the “economic benefit”
doctrine; or (iv) pursuant to section 451 of the Code or any successor provision
thereto, amounts are includable as compensation in the gross income of a
Director in a taxable year that is prior to the taxable year or years in which
such amounts would, but for this Section 13, otherwise actually be distributed
or made available to such Director by the Trustee, then (A) the assets held in
Trust shall be allocated in accordance with Section 7(b) hereof, and (B) subject
to the last sentence of Section 2(b) hereof, the Trustee shall promptly make a
distribution to each affected Director which, after taking into account the
federal, state and local income tax consequences of the special distribution
itself, is equal to the sum of any federal, state and local income taxes,
interest due thereon, and penalties assessed with respect thereto, which are
attributable to amounts that are includable in the income of such Director for
any of the reasons described in clause (i), (ii), (iii) or (iv) of this
Section 13(b).

 

23



--------------------------------------------------------------------------------

14. Severability, Alienation, Etc.: (a) Any provision of this Trust Agreement
No. 8 prohibited by law shall be ineffective to the extent of any such
prohibition without invalidating the remaining provisions hereof.

(b) To the extent permitted by law, benefits to Directors under this Trust
Agreement No. 8 may not be anticipated, assigned (either at law or in equity),
alienated or subject to attachment, garnishment, levy, execution or other legal
or equitable process and no benefit provided for herein and actually paid to any
Director by the Trustee shall be subject to any claim for repayment by
Cleveland-Cliffs or Trustee.

(c) This Trust Agreement No. 8 shall be governed by and construed in accordance
with the laws of the State of Ohio, without giving effect to the principles of
conflict of laws thereof.

(d) This Trust Agreement No. 8 may be executed in two or more counterparts, each
of which shall be considered an original agreement. This Trust Agreement No. 8
shall become effective immediately upon the execution by Cleveland-Cliffs of at
least one counterpart, it being understood that all parties need not sign the
same counterpart, but shall not bind any Trustee until such Trustee has executed
at least one counterpart.

15. Notices; Identification of Certain Trust Beneficiaries: All notices,
requests, consents and other communications hereunder shall be in writing and
shall be deemed to have been duly given when received:

 

24



--------------------------------------------------------------------------------

If to the Trustee, to:

Ameritrust Company National Association

900 Euclid Avenue

Cleveland, Ohio 44115

Attention:    Trust Department

                     Employee Benefit Administration

If to Cleveland-Cliffs, to:

Cleveland-Cliffs Inc

1100 Superior Avenue

Cleveland, OH 44114

Attention: Secretary

If to the Directors, to the addresses listed on Exhibit A hereto;

provided, however, that if any party or any Director or his or its successors
shall have designated a different address by written notice to the other
parties, then to the last address so designated.

IN WITNESS WHEREOF, Cleveland-Cliffs and the Trustee have caused counterparts of
this Trust Agreement No. 8 to be executed on their behalf on April 9, 1991, each
of which shall be an original agreement.

 

CLEVELAND-CLIFFS INC By:     /s/    Richard F. Novak   Its:    V.P. of Human
Resources

 

AMERITRUST COMPANY NATIONAL ASSOCIATION By:     /s/    J.R. Russell  
Its:    Vice President

2224D

 

25